Citation Nr: 0019592	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar spine injury with L5 nerve root involvement.  

2.  Entitlement to a compensable evaluation for a right hand 
second-degree burn scar.  

3.  Entitlement to service connection for residuals of a head 
injury, including headaches, vertigo, memory loss, total body 
paralysis, right hand tremor, right arm numbness, and 
cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1987 to October 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO).  The 
Board previously took action on this case in November 1998, 
inter alia, remanding the three remaining issues as stated on 
the title page of this decision.  


FINDINGS OF FACT

1.  Prior to December 10, 1996, the lumbar spine injury with 
L5 nerve root involvement was manifested by slight limitation 
of motion.  

2.  On and after December 10, 1996, the lumbar spine injury 
with L5 nerve root involvement was manifested by moderate 
limitation of motion and some functional loss due to pain on 
movement.  

3.  The right hand second-degree burn scar disability is 
measured as six by eight centimeters, and was manifested by 
some hyperpigmentation and swelling in the area of the scar 
with sports activities.  

4.  Residuals of a claimed head injury, including headaches, 
vertigo, memory loss, total body paralysis, right hand 
tremor, right arm numbness, and cervical spine arthritis, are 
not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for lumbar spine 
injury with L5 nerve root involvement are met effective 
December 10, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5292 (2000).  

2.  The criteria for a compensable evaluation for a right 
hand second-degree burn scar are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.118, 
Diagnostic Code 7802 (2000).

3.  Residuals of a claimed head injury, including headaches, 
vertigo, memory loss, total body paralysis, right hand 
tremor, right arm numbness, and cervical spine arthritis, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded and Duty-to-Assist Analyses

As noted in the Board's November 1998 remand, the claims on 
appeal are well grounded; i.e., they are plausible or capable 
of substantiation.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (for the service connection claim); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (for the increased 
rating claims).  As such, VA has a statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a).  

The November 1998 remand was an attempt to comply with the 
duty to assist the appellant.  The remand directives required 
that the appellant be afforded VA orthopedic and neurologic 
examination to determine the severity of the lumbar spine 
disability and the etiology of any residuals of a head injury 
in service.  The remand also ordered a VA dermatologic 
examination to determine the severity of the right hand scar 
disability.  The record shows that the appellant failed to 
report for the examinations, scheduled in December 1999.  By 
January 13, 2000 letter, the RO informed her of this failure 
to report, of the importance of the findings of such 
examinations, and of the RO's intent to make a decision with 
the evidence of record unless she indicated she was willing 
to report for examination.  The letter specifically asked her 
to submit a statement advising whether she was willing to 
report for these examinations.  The record shows no response 
from her.  

Two difficulties arise from the foregoing.  First, in 
response to the appellant's failure to report for the 
examinations, the RO did not re-adjudicate the claim in a 
written rating decision.  The RO may have simply concluded 
that its earlier determinations would not have changed given 
her failure to report for the examinations and the lack of 
any other additional evidence.  Second, the record does not 
show that the RO issued to the appellant and her 
representative a supplemental statement of the case (SSOC) 
after the November 1998 remand.  See 38 C.F.R. § 19.31 
(specifically requires that a SSOC be issued following a 
remand, unless the Board specifies that a SSOC is not 
required).  While the record does not include additional 
evidence received into the record since the November 1998 
remand, the Board did not state that a SSOC should not be 
issued; in fact, it stated that one should be issued.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant is 
entitled to compliance with remand directives).  The purpose 
of a SSOC is to ensure that the appellant or her 
representative is fully apprised of the reasons and bases of 
any decision.  

Had the RO prepared a rating decision and issued a SSOC, 
prompted by the appellant's failure to report for the 
examinations, it should have included notice of 38 C.F.R. 
§ 3.655(a) and (b), which requires that if a claimant, 
without good cause, fails to report for an examination, then 
the claim shall be rated based on the evidence of record if 
it is an original compensation claim and denied if it is a 
claim for increase.  The claim for service connection is an 
original compensation claim.  Because the claims for higher 
evaluations for the lumbar spine and right hand scar 
disabilities are based on disagreements with the initial 
assignment of an evaluation, they too are original 
compensation claims.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase).  As such, since the appellant failed to 
report for the examinations scheduled by the RO, these three 
claims must be rated based on the evidence of record.  The 
key concern is whether the appellant had notice of section 
3.655.  The statement of the case and the SSOCs did not 
inform the appellant of this provision.  Moreover, the record 
does not contain any correspondence between VA and the 
appellant before the scheduled examination date informing her 
of that appointment or the consequences of failing to report 
for the examinations.  

Despite these inconsistencies, the Board did inform the 
appellant of the importance of the examinations in the 
November 1998 remand.  Moreover, after the scheduled 
examination date passed without the appellant's attendance, 
the RO issued to her the January 13, 2000 letter notifying 
her of this occurrence and offering her an opportunity to 
again report for examinations.  She has, therefore, been 
provided with an opportunity to make an informed decision to 
report for the examinations.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991) (failure to give appellant such an 
opportunity violates duty to assist).  The duty to assist is 
not a one-way street, and she cannot wait passively for 
assistance from VA.  Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Although the course of this case has not been 
strictly in accordance with the procedural rules of 38 C.F.R. 
Parts 19 and 20, the important consideration is that she has 
had an opportunity to assess whether she wished to appear for 
examinations and that the RO has first evaluated all the 
evidence presented.  In the absence of any response from her, 
the Board must conclude that she does not wish to appear for 
examination and desires that the claims be evaluated based on 
the evidence already of record.  Any further remand would 
apparently be fruitless.  Thus, VA has satisfied its duty to 
assist.  

II.  Claims for Higher Ratings for Lumbar Spine and Right 
Hand Scar Disabilities

A.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  


B.  Lumbar Spine Injury with L5 Nerve Root Involvement

Historically, the service medical records indicate that the 
appellant suffered a low back injury in some kind of accident 
during service.  Subsequent service examination noted L5 
nerve root involvement.  

VA examination in December 1993 noted that diagnostic testing 
in March 1992 was normal.  The appellant complained of 
constant pain in the low back radiating into the lower 
extremities.  Examination revealed sciatic notch tenderness, 
lumbar flexion to 90 degrees, where at the extreme end of the 
range she complained of low back pain, but no other problems.  
Extension was measured at 30 degrees, lateral flexion 35 
degrees bilaterally, and rotation 30 degrees bilaterally.  
The diagnoses included history of low back pain; the examiner 
described the back as very normal.  He also noted that the 
appellant might have nerve root irritation causing some 
residual symptoms in the right buttock, but that her symptoms 
and her function indicated that it was mild.  

Private clinical records showed that in August 1994 the 
lumbar spine range of motion was measured as follows: 
flexion, 90 degrees; extension 20 degrees; left lateral 
flexion 40 degrees; right lateral flexion 30 degrees; and 
rotation 30 degrees, bilaterally.  

VA clinical records in October 1994 revealed complaints of 
low back pain.  

A December 1994 service department medical examination report 
noted that the appellant complained of recurrent back pain.  

Private clinical records show that in April 1995 the lumbar 
spine range of motion was measured as follows: flexion, 50 
degrees; extension 20 degrees; lateral flexion 30 degrees 
bilaterally; and rotation 30 degrees, bilaterally.  

The appellant testified at an April 1995 hearing that she has 
to constantly move so that her back does not stiffen, has 
radiating pain down her lower extremities.  

VA clinical records from April 1995 to March 1997 revealed 
the appellant's complaints of low back pain, which radiated 
into the lower extremities, and a normal electromyogram 
study.  

On VA examination in December 10, 1996 the appellant 
complained of low back pain with flare ups during lifting or 
bending, for which she took Motrin.  The examiner concluded 
that she had lumbar spine injury with L-5 nerve root 
involvement.  

The lumbar spine disability is currently assigned a 10 
percent evaluation under the criteria of Diagnostic Code 5292 
for limitation of motion of the lumbar spine, which 
corresponds to slight limitation of motion.  A 20 percent 
evaluation may be assigned if the evidence shows moderate 
limitation of motion and a 40 percent evaluation may be 
assigned if the evidence shows severe limitation of motion.  
38 C.F.R. § 4.71a.  

The only evidence discussing the measurements of the range of 
motion of the lumbar spine is the December 1993 VA 
examination report and the August 1994 and April 1995 private 
clinical records.  The December 1993 VA examination noted 
that the lumbar flexion at 90 degrees, extension at 
30 degrees, lateral flexion at 35 degrees bilaterally, and 
rotation at 30 degrees bilaterally.  Similarly, private 
clinical records in August 1994 showed flexion of 90 degrees, 
extension 20 degrees, left lateral flexion 40 degrees, right 
lateral flexion 30 degrees, and rotation 30 degrees 
bilaterally.  These findings, suggesting no more than a 5 
degree loss of flexion, a 5 or 15 degree loss of extension, 
and no more than 5 and 10 degree loss of lateral flexion and 
rotation, document slight limitation of motion and are 
consistent with a 10 percent evaluation under Diagnostic Code 
5292.  

The December 1993 VA examination also noted that the 
appellant had pain at the extreme end of flexion.  The Board 
must considered functional loss and objective evidence of 
pain on use resulting from the disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Where symptomatology demonstrates such 
considerations, a higher schedular evaluation may be 
warranted.  Here, though, the December 1993 VA examination 
documented pain at the extreme end of flexion, but was silent 
as to any functional loss that pain caused.  The examiner 
noted only that there was pain when the appellant reached the 
end of flexion, measured in her case at 90 degrees, but did 
not suggest that there was any resulting additional loss of 
motion due to that pain.  Thus, an evaluation higher than 10 
percent is not warranted based on these considerations.  

The April 1995 private clinical records demonstrated greater 
limitation of motion.  The flexion of the lumbar spine range 
was measured as 50 degrees, extension as 20 degrees, lateral 
flexion as 30 degrees bilaterally, and rotation as 30 degrees 
bilaterally.  The measurements for extension, lateral 
flexion, and rotation are nearly identical to the December 
1993 VA examination measurements.  Although the flexion 
measurement, showing an additional 40 degrees of lost 
flexion, is more severe than the flexion measurement in 
December 1993, the other more stable measurements for 
extension, lateral flexion, and rotation suggest only slight 
limitation of motion.  The measurements as a whole are more 
consistent with slight limitation of motion under Diagnostic 
Code 5292, thereby warranting a continuation of the 10 
percent evaluation.  Again, the Board must considered 
functional loss and objective evidence of pain on use 
resulting from the disability.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-07.  Here, the April 1995 private 
clinical records were silent as to any additional limitation 
or functional loss caused by pain.  The December 10, 1996 VA 
examination, though, revealed the appellant's complaints of 
flares of low back pain when lifting or bending.  These 
findings warrant an increase in the evaluation to the next 
higher rating, 20 percent under Diagnostic Code 5292, based 
on functional loss due to pain, effective the date of the 
December 10, 1996 VA examination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-07.  

Criteria from other diagnostic codes that may be used to rate 
a lumbar spine disability are not applicable to this case.  
Under Diagnostic Code 5285, higher evaluations may be 
assigned for residuals of a fractured vertebra.  The evidence 
of record does not show that the appellant has suffered a 
fractured vertebra.  Similarly, a higher evaluation may be 
assigned under Diagnostic Codes 5286 and 5289 for ankylosis 
of the lumbar spine, which also is not shown by the evidence.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation for moderate impairment with 
recurring attacks, a 40 percent evaluation for severe 
impairment with recurring attacks and intermittent relief, 
and a 60 percent evaluation for pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a.  

The evidence summarized above indicates that the appellant 
complained of radiating low back pain, but does not include 
objective evidence that would meet the criteria for a 40 
percent evaluation.  The December 1993 VA examination 
indicated that the nerve root irritation might cause some 
mild residual symptoms in the right buttock.  VA clinical 
records from April 1995 to March 1997 revealed the 
appellant's complaints of radiating low back pain, but also a 
normal electromyogram study.  The December 1996 VA 
examination showed the appellant's complaints of low back 
pain with flares during lifting or bending.  While this 
latter evidence was important to an increase of the 
evaluation from 10 to 20 percent under Diagnostic Code 5292, 
it does not warrant a further increase in the evaluation to 
40 percent under Diagnostic Code 5293.  There is no 
suggestion by this evidence that these episodes of radiating 
pain cause severe impairment, arise in recurrent attacks, or 
are relieved only intermittently.  For these reasons, a 
rating in excess of 20 percent is not warranted under the 
criteria of Diagnostic Code 5293.  

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent evaluation may be assigned with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
for severe impairment, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  The 
evidence above does not identify any suggestion of muscle 
spasm on extreme forward bending and only a small loss of 
lateral spine motion.  There is also no indication of the 
whole spine listing to the opposite side, of positive 
Goldthwaite's sign, of marked limitation of forward bending 
in the standing position, of loss of lateral motion with 
osteo-arthritic changes, or of narrowing or irregularity of 
joint space, or of some of the above with abnormal mobility 
on forced motion.  Nor does the December 1996 VA examination 
finding of low back pain with flares during lifting or 
bending correspond with this criteria.  For these reasons, an 
evaluation in excess of 20 percent is not warranted under the 
criteria of Diagnostic Code 5295.

Based on the analysis above, (1) the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
prior to December 10, 1996; (2) the evidence supports a 20 
percent evaluation pursuant to the criteria of Diagnostic 
Code 5292 effective December 10, 1996; and (3) the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent on and after December 10, 1996.  

C.  Right Hand Second-degree Burn Scar

The service medical records show that in January 1990 the 
appellant burned her hand.  VA examination in December 1993 
indicated that she had a scar on the right wrist, but no 
motor or sensory deficits.  She denied any problems with the 
right index finger, the right elbow, or the right arm.  
Examination revealed some hyperpigmentation about 6 by 8 
centimeters, without erythema, swelling, or deformity.  

At her April 1995 hearing, the appellant testified, when 
asked about her scar, that her right arm and shoulder had 
weakened and had reduced sensation.  It was unclear if she 
was referring to the right hand second-degree burn scar 
disability or her claim for a right hand tremor and right arm 
numbness as a residual of a head injury.  

VA examination in December 1996 indicated that the appellant 
complained of numbness in the right hand at the time of the 
injury, which had since resolved.  She noted occasional 
swelling in the area with sports activities. 

The disability is assigned a noncompensable evaluation 
pursuant to the criteria of Diagnostic Code 7802 for second-
degree burn scars.  A 10 percent evaluation may be assigned 
for second degree burn scars covering an area or areas 
approximating one square foot.  Ratings for widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118.  The 
December 1993 VA examination measured the scar on the right 
wrist as six by eight centimeters, much small than the one 
square foot area required for a 10 percent evaluation under 
Diagnostic Code 7802.  

The disability might also be evaluated pursuant to the 
criteria of Diagnostic Codes 7803, 7804, and 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation may be assigned 
for superficial scars, poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for superficial scars that are 
tender and painful on objective demonstration, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Under Diagnostic Code 7805, other scars may be evaluated 
based on limitation of function of part affected, in this 
case the hand.  38 C.F.R. § 4.118.  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (for ankylosis of the wrist) 
and Diagnostic Code 5215 (for limitation of motion of the 
wrist, with a 10 percent evaluation assigned for dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm).  

While the December 1993 VA examination revealed some 
hyperpigmentation, it also reported no erythema, swelling, or 
deformity, and no motor or sensory deficits.  The December 
1996 VA examination indicated that the appellant had no 
complaints other than occasional swelling in the area of the 
scar with sports activities.  These findings do not 
correspond to the description of a superficial scar, poorly 
nourished, with repeated ulceration, or one that is tender 
and painful on objective demonstration.  Nor is there any 
indication that the scar results in any limitation of 
function of the hand or wrist.  Therefore, a compensable 
evaluation is not warranted under the criteria of Diagnostic 
Codes 7803, 7804, or 7805.  

Based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for a right hand second-degree 
burn scar.  

III.  Service Connection for Residuals of a Claimed Head 
Injury,
 including Headaches, Vertigo, Memory Loss, Total Body 
Paralysis, Right Hand Tremor, Right Arm Numbness, and 
Cervical Spine Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
arthritis and other organic diseases of the nervous system 
manifest to a degree of 10 percent within one year from the 
date of termination of such service shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of the positive 
and negative evidence regarding the merits of a claim, the 
claimant must receive the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  See also 38 C.F.R. § 3.102 (when "a reasonable 
doubt arises regarding service origin, . . . or any other 
point, such doubt will be resolved in favor of the 
claimant.").  

The service enlistment examination in June 1987 showed no 
evidence of a symptomatology consistent with a prior head 
injury.  Service medical records reveal that in August 1991 a 
history of dizziness and lightheadedness, fatigue, and nausea 
was noted, which examiners assessed as anemia likely 
secondary to heavy menses.  In March 1992, a service clinical 
record revealed low back pain after a long march (without any 
mention of a fall from a tower).  

The first notation of a fall from a tower was in May and June 
1992 clinical records, which discussed radiating low back 
pain, right leg and ankle numbness, right foot drop, and 
reduced left foot sensation.  She had syncope in June 1992, 
and clinical records through March 1993 showed she continued 
to complain of weakness in the lower extremities, temporary 
total body paralysis three to four times daily when sitting 
or on awakening, right hand tremors, right arm numbness, 
cervical pain, and constant dizziness.  The examiners 
generally described these complaints in connection with the 
history of a fall.  In August 1992, it was noted that her 
episodes of total paralysis lasted one to two minutes, with 
the latest episode three weeks earlier.  As history, it was 
also noted that she had no complaints until three days after 
the fall, in which she did not loose consciousness.  

In March and April 1993 statements, several persons who knew 
the appellant described her injury in February 1992, but none 
discussed a fall from a tower.  Two statements indicated that 
she was injured after strenuous training including push ups 
and sit ups and when she slipped on the skid of a helicopter 
during a rappelling exercise.  A third statement noted that 
she was injured after falling down numerous times during a 
12-mile road march, and that only later did she return to 
complain of low back pain following a rappelling accident in 
February 1992.  

The separation examination in April 1993 showed normal 
neurologic and psychiatric clinical evaluations.  The 
examiner noted that the appellant reported periodic severe 
headaches, constant vertigo, numbness and sharp pain 
associated with radiating back pain, upper extremity 
tendonitis, sharp pain in her neck, and temporary total 
paralysis upon awakening for three minutes.  The appellant 
herself complained of swollen or painful joint, "pounding" 
headaches, constant dizziness or fainting spells, head 
injury, pressure in the back of the head, arthritis, right 
hand tremor, bone, joint, or other deformity, total 
paralysis, and loss of memory or amnesia.  An August 1993 
physical evaluation board report noted chronic low back pain 
as the reason for recommending that the appellant be 
separated from service.  

VA general medical examination in December 1993 showed as 
history a February 1992 fall from a tower, with resulting 
neck pain.  The examiner noted a history of cervical spine 
arthritis prior to the injury.  It was also noted that the 
appellant complained of chronic headache and dizziness since 
the injury.  Examination revealed history of neck pain 
following the reported fall, subjective reports of 
parethesias of the right lower extremity, chronic tension 
headaches, and history of prolonged numbness of the face 
after wisdom tooth removal.  

VA visual examination in December 1993 revealed headaches of 
questionable etiology.  

Private chiropractic records in August 1994 showed that the 
appellant complained of migraine headaches, vertigo, loss of 
memory, cervical spine pain, numbness and tingling in the 
arms and legs, loss of grip strength, and temporary total 
paralysis.  As history, the records discussed a fall from a 
tower in service.  

VA clinical records in October 1994 showed that the appellant 
complained of neck pain, vertigo, headaches, and sleep 
paralysis for two years.  The diagnostic impression was 
chronic neck pain, headaches, dizziness, and sleep paralysis.  

A December 1994 service department medical examination report 
noted that the appellant complained of frequent or severe 
headache, dizziness or fainting spells, head injury, 
recurrent back pain, paralysis, and loss of memory.  It was 
specifically noted that she had fallen in a rappelling 
accident, with a resulting head injury.  

The appellant testified in an April 1995 hearing that she had 
headaches, vertigo, memory loss, total body paralysis, right 
hand tremor, right arm numbness, and cervical spine 
arthritis, all of which she attributed to residuals of the 
fall in service.  

VA clinical records from April 1995 to March 1997 showed the 
appellant's complaints, as well as assessments of post-
traumatic syndrome and a normal electromyogram study without 
electrodiagnostic evidence of sensory or motor peripheral 
polyneuropathy.  

VA psychiatric examination in November 1996 revealed a phobic 
disorder secondary to the fall, which was manifested by a 
constant fear that she will be unable to move.  

In the December 1996 VA neurologic examination report, the 
examiner concluded that the appellant reportedly fell in 
February 1992 with multiple sequelae, including episodic 
total body paralysis when awakening related to post-traumatic 
syndrome, chronic vertigo, post-traumatic musculoskeletal 
headaches, and tremor and dysesthesia right upper extremity.  
X-ray of the cervical spine was normal.  

The evidence summarized above appears to indicate that the 
appellant suffered some kind of injury during service, 
although the exact nature of that injury is unclear.  The 
appellant argues that she fell at least 30 feet from a tower 
during an in-service training exercise; service medical 
record entries suggest that, but also suggest that her 
complaints were from a 12-mile march or tripping over a 
helicopter skid.  She maintains that service connection 
should be established for residuals of an alleged head injury 
in service, including cervical spine arthritis, dizziness and 
vertigo, headaches, memory loss, right hand tremor, right 
upper extremity numbness, and total body paralysis in the 
morning.  

As noted in the November 1998 remand, the service medical 
records and post-service VA and private clinical records 
documented the appellant's complaints along these lines.  The 
physicians and other examiners preparing the documents 
generally relied on the history provided by the appellant in 
evaluating the nature of the complaints, while also 
documenting symptomatology consistent with the complaints.  
However, none of the examiners independently commented on 
whether the current complaints and symptoms were 
etiologically related to an in-service injury or to some 
other possible cause, except for the November 1996 VA 
examiner who diagnosed a phobic disorder.  Moreover, none of 
the examiners had access to the claims file and all the 
evidence now before the Board.  This fact is important, as 
the notations in the service medical records at the time of 
the injury do not consistently correspond with the 
appellant's history as described to examiners and reported in 
subsequent clinical records.  For example, she alleges that 
she was unconscious as a result of the head injury incurred 
in the fall, but the service medical records show neither a 
head injury nor that she was unconscious.  Further, the 
record includes evidence indicating that her complaints may 
be impacted by a psychiatric or psychologic disorder, which 
is not at issue in this claim.  

The Board's November 1998 remand was intended to address 
these concerns.  The appellant's failure to report for the 
examinations leaves the record as it was at that time.  While 
the claim is plausible, the absence of any competent evidence 
linking the current symptomatology to her history of an in-
service head injury outweighs her own contentions of such a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (statements provided by lay persons containing 
medical opinion cannot serve as probative evidence).  The 
Board was not convinced in November 1998 that the evidence 
supported service connection in this case, and nothing has 
changed to alter its previous conclusion.  For these reasons, 
the claim is denied.  





	(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to a 20 percent evaluation for lumbar spine 
injury with L5 nerve root involvement effective December 10, 
1996 is granted.  

Entitlement to a compensable evaluation for a right hand 
second-degree burn scar is denied.  

Service connection for residuals of a claimed head injury, 
including headaches, vertigo, memory loss, total body 
paralysis, right hand tremor, right arm numbness, and 
cervical spine arthritis is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

